Citation Nr: 1549607	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an apportionment in excess of $300 of the Veteran's VA pension benefits.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972 and from August 1972 to February 1973; the appellant is his estranged spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of May 2013, which granted, in the amount of $300, the appellant's request for apportionment of the Veteran's monthly pension benefits.

This matter was previously before the Board in February 2014, when another Veterans Law Judge remanded the matter for the issuance of a Statement of the Case (SOC), in accordance with Manlicon v. West, 12 Vet. App. 238 (1998).  The matter has been reassigned to the undersigned for the purpose of this decision.

The issue of entitlement to special monthly compensation for the Veteran's spouse, based on a need for aid and attendance, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See, e.g., August 2015 Substantive Appeal).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

In an August 2015 writing, the appellant withdrew the appeal of the issue listed above; there are no questions of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In an August 2015 writing, the appellant stated that she "was never seeking higher apportionment of Veterans benefits".  The Board construes this as a withdrawal (in writing) of her appeal in the matter.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement to an apportionment in excess of $300 of the Veteran's VA pension benefits is dismissed. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


